DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed DATE/2021 has been entered.  Claims 1-5, 7-8, and 10-14 remain pending in the application.  Claims 6 and 9 have been canceled.  Applicant's amendments to the drawings have overcome the objections previously set forth in the Non-Final Rejection mailed 10/12/2021.  

Election/Restrictions
Claims 1-5 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-8 and 10-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allen Xue on 01/12/2022.
The application has been amended as follows: 
Regarding claim 1, please replace “an induction heating coil (17) is disposed about the turnplate (11)” with “an induction heating coil (17) is disposed outside the turnplate (11)”.
Regarding claim 1, please replace “having an receiving portion (28)” with “having a receiving portion (28)”.
Regarding claim 1, please replace “collection tray,.” with “collection tray.” at the end of the claim.  


Allowable Subject Matter
Claims 1-5, 7-8, and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to an apparatus for preparing spherical metal powder, comprising a housing (19), a crucible (5) disposed in the housing (19), and a collection bin (13) disposed under the housing, wherein: the crucible (5) is disposed at an upper portion of the housing (19), and the collection bin (13) is disposed under the crucible (5); a transmission rod (3) connected to a piezoelectric ceramic (1) disposed outside the housing (19) is disposed in the crucible (5); a position where the transmission rod (3) is connected to a top portion of the crucible (5) is sealed by a dynamic sealing ring (2); a lower end of the transmission rod (3) faces towards a center hole at a bottom portion of the crucible (5), and a perforated plate (20) having a plurality of holes is disposed at a bottom portion of the center hole; a resistive heater (6) is disposed about an outer wall of the crucible (5); a crucible air inlet (27) extending into the crucible (5) and a crucible exhaust valve (26) are disposed at a top portion of the housing (19); a diffusion pump (23) and a mechanical pump (22) are disposed on a side wall of the housing (19); a cavity air inlet (21) and a cavity exhaust valve (24) are disposed on the housing (19); and a furnace door (8) is installed on the housing (19); and the collection bin (13) is fixedly connected with the housing (19) through a support (9); a through ring-shaped 
The closest prior art is Kang (CN 104550990 A) in view of Dow (GB 754180 A) as set forth in the Non-Final Rejection mailed 10/12/2021.  Applicant argues that Kang and Dow are also silent about the claim limitation that "an induction heating coil (17) is disposed outside the turnplate (11) configured to heat an upper surface of the turnplate (11) (remarks, page 13).  These arguments have been fully considered and are persuasive.  
The references do not teach or suggest an induction heating coil … configured to heat an upper surface of the turnplate.  Where prior art does teach an induction coil, such as in CN104588673B, the induction coil heats the stream of melted material, rather than being configured to heat an upper surface of the turnplate.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733